SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com July 15, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated July 15, 2011 of Abakan, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal. We cannot confirm or deny that the appointment of Skoda Minotti & Co. was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd, Ste 202, Las Vegas, NV 89107 (888)727-8251 Fax: (888)782-2351
